DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 17 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
The drawings are objected to because the lines in Figures 4, 5, 8-10, 14, and 17 are not clear.  The lines appear to be zig-zag instead of solid.  The quality of the lines make it difficult to see the different concave and convex structures.  See the information in the following link: https://www.uspto.gov/patents/apply/applying-online/efs-web-pdf-guidelines
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:
Claim 4, line 5, recites “the slide bearing” which should be changed to --the at least one slide bearing-- to maintain consistent claim terminology.
Claim 4, line 8, recites “the slide bearing” which should be changed to --the at least one slide bearing-- to maintain consistent claim terminology.
Claim 5, line 5, recites “the slide bearing” which should be changed to --the at least one slide bearing-- to maintain consistent claim terminology.
Claim 5, line 8, recites “the slide bearing” which should be changed to --the at least one slide bearing-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, line 28, recites “a direction toward the back side of the rack housing” which is indefinite because it is unclear what the difference is between the direction from line 28 and the direction from line 22.  How are the two directions different from each other or related to each other?  Should line 28 be changed to --the direction toward the back side of the rack housing--?
The term “far” in claim 12, line 4, is a relative term which renders the claim indefinite. The term “far” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as far may not be the same as what another person considers as far thus the metes and bounds of the limitation cannot be determined.
The term “near” in claim 14, line 6, is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as near may not be the same as what another person considers as near thus the metes and bounds of the limitation cannot be determined.
The term “near” in claim 15, line 6, is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide What one person considers as near may not be the same as what another person considers as near thus the metes and bounds of the limitation cannot be determined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 12, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (KR 20100135135 A; see provided machine translation).
Regarding claim 1, Bae et al. discloses a rack and pinion type steering gear unit (200), comprising:
a housing (see Figure 3) having a rack housing (the member surrounding 210 in Figure 4) having a tubular shape that is open on both sides (see Figure 3) in an axial direction (along the axial centerline of 240) thereof and including an engaging concave portion (the combination of the 1st and 2nd concave portions shown below) on an inner circumferential surface (the inner surface of 230) thereof, and a pinion housing (the member surrounding 240 in Figure 4);
at least one slide bearing (100) having a tubular body (see Figure 5), and an engaging convex portion (the combination of the 1st and 2nd convex portions shown 
a rack shaft (210) having rack teeth (211), supported by an inner circumferential surface of the at least one slide bearing so as to be slidable in the axial direction, and arranged inside the rack housing; and
a pinion shaft (240) having pinion teeth (the teeth that engage 211) on an outer circumferential surface thereof, the pinion teeth engaging with the rack teeth, the pinion shaft being rotatably supported inside the pinion housing;
wherein the at least one slide bearing includes a rack bush (110) in which the tubular body and the entire engaging convex portion are integrally formed;
the engaging convex portion is provided on a portion of the at least one slide bearing located on an opening side (see Figure 3) of the rack housing;
the engaging concave portion includes a pair of inner side surfaces (see Figure 5), and an inner side surface of the pair of inner side surfaces that is located on the opening side of the rack housing including a concave portion first inclined surface (shown below) that is inclined in a direction toward a back side of the rack housing while going toward an outer side in the radial direction;
the engaging convex portion includes a pair of outer side surfaces (see Figure 5), and an outer side surface of the pair of outer surfaces that faces the concave portion first inclined surface in the axial direction including a convex portion first inclined surface (shown below) that is inclined in a direction toward the back side of the rack housing while going outward in the radial direction; and


    PNG
    media_image1.png
    530
    788
    media_image1.png
    Greyscale

Annotated Figure 5 of Bae et al. (KR 20100135135 A) 
Regarding claim 2, Bae et al. discloses that the surface of the inner circumferential surface of the rack housing facing the opening side is configured by an inner side surface of the pair of inner side surfaces of the engaging concave portion located on the back side of the rack housing (see Figure 5); and

Regarding claim 3, Bae et al. discloses that the inner side surface of the pair of inner side surfaces of the engaging concave portion that is located on the back side of the rack housing includes a concave portion second inclined surface (shown above) that is inclined in a direction toward the opening side of the rack housing while going outward in the radial direction;
the outer side surface of the pair of outer side surfaces of the engaging convex portion that faces the concave portion second inclined surface in the axial direction and faces the back side of the rack housing includes a convex portion second inclined surface (shown above) that is inclined in the direction toward the opening side of the rack housing while going outward in the radial direction; and
by pressing the convex portion first inclined surface outward in the radial direction against the concave portion first inclined surface, the convex portion second inclined surface is pressed in the axial direction against the concave portion second inclined surface, and by pressing the convex portion second inclined surface outward in the radial direction against the concave portion second inclined surface, the convex portion first inclined surface is pressed in the axial direction against the concave portion first inclined surface.
Regarding claim 4, Bae et al. discloses that an inclination angle (the angle of the concave portion 1st inclined surface as shown above in relation to the axial centerline of 110 in Figure 5) of the concave portion first inclined surface with respect to a central st inclined surface as shown above in relation to the axial centerline of 110 in Figure 5) of the convex portion first inclined surface with respect to a central axis (the axial centerline of 100) of the slide bearing, and an inclination angle (the angle of the concave portion 2nd inclined surface as shown above in relation to the axial centerline of 110 in Figure 5) of the concave portion second inclined surface with respect to the central axis of the rack housing is the same as an inclination angle (the angle of the convex portion 2nd inclined surface as shown above in relation to the axial centerline of 110 in Figure 5) of the convex portion second inclined surface with respect to the central axis of the slide bearing (this angles of the concave and convex portions in the figure shown above are viewed as meeting the claim limitation given the parallel configuration of the respective concave portions and the respective convex portions).
Regarding claim 7, Bae et al. discloses that a cross-sectional shape of the concave portion first inclined surface and the convex portion first inclined surface, and a cross-sectional shape of the concave portion second inclined surface and the convex portion second inclined surface are linear (the structure of Bae et al. is the same structure shown in Applicant’s Figure 5 thus is viewed as meeting the claim limitation).
Regarding claim 12, Bae et al. discloses that the at least one slide bearing is internally fitted in a portion (where 100 is located in 230) of the rack housing in a vicinity of an opening portion on a side far from an engaging portion (the portion where 211 and 240 engage each other) between the rack teeth and the pinion teeth in the axial direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-15, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (KR 20100135135 A; see provided machine translation) in view of Amada et al. (US 8,813,594 B2).
Regarding claim 13, Bae et al. discloses all of the claim limitations, see above, but does not disclose that the at least one slide bearing includes a pair of slide bearings; and
the pair of slide bearings is internally fitted in portions of the rack housing in the vicinity of opening portions on both sides in the axial direction.
Amada et al. teaches a pair of slide bearings (14), and the pair of slide bearings is internally fitted in portions of a rack housing (12) in the vicinity of opening portions (the ends of 12 are open) on both sides in an axial direction (the axial centerline of 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rack and pinion type steering gear unit of Bae et al. to have the at least one slide bearing include a pair of slide bearings, and to have the pair of slide bearings be internally fitted in portions of the rack housing in the vicinity of opening portions on both sides in the axial direction, as taught 
Regarding claim 14, Bae et al. discloses a pressing mechanism (250) pressing a pressed portion (the surface of 210 that 250 contacts) of an outer circumferential surface of the rack shaft that is located on a side in the radial direction opposite to a portion provided with the rack teeth toward the pinion shaft.
Bae et al. does not disclose that the pressing mechanism includes a pivot shaft supported to move away from or near to the rack shaft; a pressing roller, an outer circumferential surface of which slidably contacts with the pressed portion; and an elastic member pressing the pivot shaft toward the pinion shaft.
Amada et al. teaches a pressing mechanism that includes a pivot shaft (33) supported to move away from or near to a rack shaft (9); a pressing roller (34), an outer circumferential surface (36) of which slidably contacts with a pressed portion (29); and an elastic member (31) pressing the pivot shaft toward the pinion shaft for the purpose of eliminating backlash in the engaging section between the pinion teeth and the rack teeth (Column 7 / Lines 17-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressing mechanism of Bae et al. to have a pivot shaft supported to move away from or near to the rack shaft, to have a pressing roller, an outer circumferential surface of which slidably contacts with the pressed portion, and to have an elastic member pressing the pivot shaft toward the pinion shaft for the purpose of eliminating backlash in the engaging section between the pinion teeth and the rack teeth, as taught by Amada et al.

Bae et al. in view of Amada et al. does not disclose that the pressing mechanism includes a pivot shaft supported to move away from or near to the rack shaft; a pressing roller, an outer circumferential surface of which slidably contacts with the pressed portion; and an elastic member pressing the pivot shaft toward the pinion shaft.
Amada et al. teaches a pressing mechanism that includes a pivot shaft (33) supported to move away from or near to a rack shaft (9); a pressing roller (34), an outer circumferential surface (36) of which slidably contacts with a pressed portion (29); and an elastic member (31) pressing the pivot shaft toward the pinion shaft for the purpose of eliminating backlash in the engaging section between the pinion teeth and the rack teeth (Column 7 / Lines 17-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressing mechanism of Bae et al. in view of Amada et al. to have a pivot shaft supported to move away from or near to the rack shaft, to have a pressing roller, an outer circumferential surface of which slidably contacts with the pressed portion, and to have an elastic member pressing the pivot shaft toward the pinion shaft for the purpose of eliminating backlash in the engaging section between the pinion teeth and the rack teeth, as taught by Amada et al.
Allowable Subject Matter
s 5, 6, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Span et al. (US 10,689,023 B2) discloses a rack and pinion steering system that has a rack, a pinion, at least one slide bearing having a radially directed projection, and a rack housing that has an indented portion on its inner surface that is engaged by the radially direction projection of the at least one slide bearing.
Terada (US 11,104,372 B2) discloses a vehicle steering device has a bushing that has an arcuate outer surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656